EXHIBIT 10.21

 

EXECUTION COPY

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made as of September 11, 2017, by
and among PIVOT PHARMACEUTICALS INC., a British Columbia Corporation (“PIVOT”),
INDUS PHARMACEUTICALS, INC., a Delaware General Business Corporation (“INDUS” or
the “COMPANY”) and PRAVIN CHATURVEDI (“CHATURVEDI”). Capitalized terms used and
not otherwise defined herein have the meanings set forth in ARTICLE X.

 

WHEREAS, PIVOT owns all of the equity interests of INDUS; and

 

WHEREAS, PIVOT and CHATURVEDI wish to exchange, in a tax-free spin-out, all of
the stock of INDUS for 3,800,000 shares of Common Stock of PIVOT (the “Exchange
Shares”) on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

BASIC TRANSACTION

 

1.01 The Exchange.

 

(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Davis, Malm & D’Agostine, P.C.
located at One Boston Place, Boston, Massachusetts 02108 at 12:00 noon on
September 11, 2017. The date of the Closing is referred to herein as the
“Closing Date.”

 

(a) At the Closing:

 

(i) PIVOT shall deliver and assign to CHATURVEDI all of the shares of INDUS;

 

(ii) CHATURVEDI shall deliver and assign to PIVOT the Exchange Shares;

 

(iii) PIVOT AND CHATURVEDI shall execute and deliver the separation agreement
(the “Separation Agreement”) attached hereto as Exhibit A;

 

(iv) Each party shall deliver the assignment attached hereto as Exhibit B; and

 

(v) Each party shall execute and deliver such certificates and other
deliverables as required by Sections 2.01(e) and 2.02(c) hereof.

 



  1

   



 

ARTICLE II

 

CONDITIONS TO CLOSING

 

2.01 Conditions to CHATURVEDI’S Obligations. CHATURVEDI’S obligation to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions as of the Closing Date, provided that
to the extent any such condition is not satisfied prior to Closing, PIVOT shall
take all actions necessary following Closing to satisfy such condition:

 

(a) The representations and warranties set forth in ARTICLE III and ARTICLE IV
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though then made (other than those representations and
warranties that address matters as of particular dates which shall be true and
correct at and as of such particular dates);

 

(b) PIVOT shall have performed all of the covenants and agreements required to
be performed by PIVOT under this Agreement at or prior to the Closing;

 

(c) No judgment, decree or order shall have been entered which would prevent the
consummation of the Closing, and no action or proceeding by or before any
Governmental Authority shall have been instituted or threatened which seeks to
enjoin, restrain or prohibit, or might result in damages in respect of, this
Agreement or consummation of the transactions contemplated by this Agreement;

 

(d) PIVOT and INDUS shall have obtained or made, as applicable, all consents,
approvals, authorizations, licenses, registrations, declarations or filings
(whether with any Governmental Authority or other Person) which are required in
connection with the transactions contemplated by this Agreement;

 

(e) PIVOT shall have delivered to CHATURVEDI each of the following:

 

(i) a certificate signed by Ahmad Doroudian, in form satisfactory to CHATURVEDI,
and dated as of the Closing Date, stating that the preconditions specified in
subsections (a) thorugh (d) of this Section 2.01, have been satisfied and that,
in the event any such preconditions have not been satisfied, Mr. Daroudian and
PIVOT shall promptly take all further actions as CHATURVEDI or INDUS may request
to cause such preconditions to be promptly satisfied;

 

(ii) resignations, effective as of the Closing Date, from each of the officers
and directors of the Company, other than Mr. Chaturvedi;

 

(iii) the Separation Agreement executed by PIVOT;

 

(iv) an assignment, in the form attached hereto as Exhibit B, of any rights
which PIVOT may have in the INDUS Assets including all Intellectual Property,
furniture, fixtures, equipment and supplies associated with the property subject
to the Woburn Lease; and

 

(v) all such other documents and instruments as CHATURVEDI or his counsel may
reasonably request in connection with the consummation of the transactions
contemplated hereby.

 

2.02 Conditions to PIVOT’s Obligations. The obligations of PIVOT to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
of the following conditions as of the Closing Date, provided that to the extent
any such condition is not satisfied prior to Closing, CHATURVEDI shall take all
actions necessary following Closing to satisfy such condition:

 

(a) The representations and warranties set forth in ARTICLE V shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though then made (other than those representations and warranties that
address matters as of particular dates which shall be true and correct at and as
of such particular dates);

 

(b) CHATURVEDI shall have performed all the covenants and agreements required to
be performed by it under this Agreement at or prior to the Closing;

 

(c) No judgment, decree or order shall have been entered which would prevent the
Closing, and no action or proceeding by or before any Governmental Authority
shall have been instituted or threatened which seeks to enjoin, restrain or
prohibit, or might result in damages in respect of, this Agreement or
consummation of the transactions contemplated by this Agreement; and

 

(d) The Separation Agreement executed by CHATURVEDI.

 



  2

   



 

ARTICLE III

 

REPRESENTATIONS AND

WARRANTIES OF PIVOT



 

PIVOT hereby represents and warrants to CHATURVEDI (provided that any and all
representations of PIVOT with respect to the COMPANY specifically exclude any
act which has been taken, any document or agreement which has been executed, or
any state of affiars which arises out of actions taken or documents or
agreements executed by CHATURVEDI) the following:

 

3.01 Authority. Each of PIVOT and INDUS has all requisite power and authority
and full legal capacity to execute and deliver this Agreement and other
agreements contemplated hereby to which PIVOT or INDUS is a party and to perform
each of PIVOT’s and INDUS’s obligations, respectively, hereunder and thereunder.

 

3.02 Execution and Delivery; Valid and Binding Agreement. This Agreement and
each other agreement contemplated hereby to which PIVOT or INDUS is a party, has
been duly authorized, executed and delivered by each of PIVOT and INDUS, as
applicable, and constitutes a valid and binding obligation of PIVOT and INDUS,
as applicable. Assuming this Agreement is the valid and binding obligation of
CHATURVEDI, this Agreement constitutes a valid and binding obligation of each of
PIVOT and INDUS, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

3.03 No Breach. Upon the execution, delivery and performance of this Agreement
by PIVOT and INDUS (and any other agreement contemplated hereby to which PIVOT
or INDUS is a party) and the consummation of the transactions contemplated
hereby and thereby do not conflict with or result in any breach of, constitute a
default under (whether after giving notice, lapse of time or both), result in a
violation of, accelerate any obligation under, result in the termination of,
result in the creation of any Lien upon any asset of PIVOT or INDUS, or require
any further authorization, consent, approval, exemption or other action by or
notice to any court or other Governmental Authority, under (i) the provisions of
the organizational documents of PIVOT or INDUS, (ii) any indenture, mortgage,
lease, license, permit, loan agreement or other Contract or instrument to which
such PIVOT or INDUS is bound, or (iii) any Law.

 

3.04 Ownership of Capital. PIVOT is the record and beneficial owner of all of
the equity interests of INDUS. On the Closing Date, PIVOT shall transfer to
CHATURVEDI good title to PIVOT’s equity interests free and clear of all Liens.

 

3.05 Brokers Fees. There are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of PIVOT OR
the COMPANY.

 

3.06 Ownership of Assets. PIVOT does not own any assets or interests in any
assets that are used in the business of INDUS which have not been, or will not
be, as of the date of the Closing, transferred to INDUS.

 



  3

   



 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

PIVOT hereby represents and warrants to CHATURVEDI (provided that any and all
representations of PIVOT with respect to the COMPANY specifically exclude any
act which has been taken, any document or agreement which has been executed, or
any state of affiars which arises out of actions taken or documents or
agreements executed by CHATURVEDI) the following:

 

4.01 Non-Impairment of Assets; Corporate Status

 

Since PIVOT’s acquisition of the Company on or about November 20, 2015 (the
“Indus Acquisition Date”), the assets of INDUS have not been impaired or
subjected to a lien in any manner; no assets of the INDUS have been sold,
exchanged, or disposed of in any manner; and no liabilities of any third
parties, including PIVOT, have been assumed by INDUS. None of PIVOT or INDUS has
taken any action since the Indus Acquisition Date that would cause any of the
Representations or Warranties set forth in Section 3 and Section 4 of the
Agreement and Plan of Merger by and among PIVOT, PIVOT Pharma U.S. Inc., INDUS,
SINDU, and CHATURVEDI (the “Indus Acquisition Agreement”) to be untrue or
incomplete applied as of the Closing Date, and all such representations and
warranties shall be true and complete as of the Closing Date. At the time of the
Closing INDUS will have no Indebtedness. Subject to their status prior to the
Indus Acquisition Date, PIVOT has maintained all required legal qualifications
to do business of INDUS.

 

4.02 Tax Matters.

 

(a) INDUS has timely and properly filed all Tax Returns required to be filed by
them through the date hereof, and all such Tax Returns are true, correct and
complete in all material respects. INDUS has paid or caused to be paid all Taxes
required to be paid by them through the date hereof whether disputed or not,
except Taxes which have not yet accrued or otherwise become due. No claim has
ever been made by an authority in a jurisdiction where INDUS does not file Tax
Returns that INDUS is or may be subject to taxation by that jurisdiction. There
are no Liens for Taxes (other than Taxes not yet due) upon any of the assets of
the INDUS. All Taxes and other assessments and levies which INDUS was or is
required to withhold or collect have been withheld and collected and have been
paid over to the proper taxing authorities. INDUS has not received notice of any
audit or of any proposed deficiencies from the Internal Revenue Service (the
“IRS”) or any other taxing authority (other than routine audits undertaken in
the ordinary course and which have been resolved on or prior to the date
hereof). Neither the IRS nor any other taxing authority is now asserting or, to
the knowledge of the Company, threatening to assert against INDUS any deficiency
or claim for additional Taxes or interest thereon or penalties in connection
therewith. INDUS has no liability prior to the Closing Date for the Taxes of any
Person (other than the Company), including as a transferee or successor, by
contract or otherwise.

 

(b) All Taxes and other assessments and levies that INDUS was required to
withhold or collect in connection with amounts paid or owing to an employee,
independent contractor, creditor, member or third party have been withheld and
collected and have been paid over to the proper Governmental Authorities within
the time and in the manner prescribed by law.

 

4.03 Intellectual Property. Section 3(k) of the disclosure schedule to the Indus
Acquisition Agreement contains a list of all of the Intellectual Property owned
by the Company as of the Indus Acquisition Date (the “Pre-Acquisition Indus
IP”). In addition, IndUS has continued to develop intellectual property relating
to pharmaceutical products, including the Pre-Acquisition IP and also including
the intellectual property shown on Schedule 4.03 (the “Post-Acquisition Indus
IP” and, together with the Pre-Acquisition Indus IP and all other assets which
relate to the Post-Acquisition Indus IP and Pre-Acquisition Indus IP or which
are held by IndUS on the date hereof, including the equipment, furniture and
fixtures located at IndUS’s Woburn facility, the “IndUS Assets”). As of the
Closing Date: (i) PIVOT has assigned to the Company all Intellectual Property
which PIVOT has developed relating to the Indus Assets; and (ii) PIVOT has taken
no action, nor failed to take any action, that would cause any of the Company’s
Intellectual Property Rights with respect to the either the Pre-Acquisition
Indus IP or Post-Acquisition Indus IP to lapse.

 



  4

   



 

4.04 Affiliated Transactions. To PIVOT’s knowledge, no current or former (but
only since the Indus Acquisition Date) officer, director, member, employee or
Affiliate (including PIVOT, but excluding CHATURVEDI) of the Company or any
individual in such officer’s, director’s, member’s or employee’s immediate
family or any other Affiliate of any of the foregoing is a party to any
Contract, commitment or transaction with the Company or has any interest in any
property used by the Company. INDUS has entered into no transaction since the
INDUS Acquisition date other than at market rates and on terms no less favorable
to the Company as could be obtained in any arm’s-length negotiation with any
unaffiliated Person.

 

4.05 Representations Complete. None of the representations or warranties made
herein or in any Schedule hereto or in the Confidentiality Agreement, when all
such documents are read together in their entirety, contains or will contain on
the Closing Date any untrue statement of a material fact, or omits or will omit
on the Closing Date to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF CHATURVEDI

 

CHATURVEDI represents and warrants to PIVOT that:

 

5.01 Authorization; Valid and Binding Agreement. This Agreement and each other
agreement contemplated hereby to which CHATURVEDI is a party have been duly
executed and delivered by CHATURVEDI; assuming this is a valid and binding
agreement of PIVOT and INDUS, this Agreement constitutes a valid and binding
obligation of CHATURVEDI, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

5.02 No Breach. CHATURVEDI is not subject to or obligated under any applicable
law, or any material agreement or instrument, or any license, franchise or
permit, or subject to any order, writ, injunction or decree, which would be
breached or violated in any material respect by CHATURVEDI’s execution, delivery
or performance of this Agreement, any other agreement contemplated hereby to
which CHATURVEDI is a party or the consummation of the transactions contemplated
hereby.

 

5.03 Governmental Consents, etc.. CHATURVEDI is not required to submit any
notice, report or other filing with any Governmental Authority in connection
with the execution, delivery or performance by it of this Agreement or the
consummation of the transactions contemplated hereby. No consent, approval or
authorization of any Governmental Authority or any other party or Person is
required to be obtained by CHATURVEDI in connection with its execution, delivery
and performance of this Agreement or the consummation of the transactions
contemplated hereby. CHATURVEDI is not subject to any outstanding judgment,
order or decree of any Governmental Authority.

 

5.04 Litigation. There are no actions, suits or proceedings pending or, to
CHATURVEDI’s knowledge, overtly threatened against or affecting CHATURVEDI at
law or in equity, or before or by any Governmental Authority, which would
adversely affect CHATURVEDI’s performance under this Agreement or the
consummation of the transactions contemplated hereby.

 



  5

   



 

5.05 Brokerage. There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of
CHATURVEDI.

 

5.06 Investment. CHATURVEDI is not acquiring any Interests with a view to or for
sale in connection with any distribution thereof within the meaning of the
Securities Act.

 

5.07 Ownership of Exchange Shares. CHATURVEDI is the record and beneficial owner
of the Exchange Shares. On the Closing Date, CHATURVEDI shall transfer to PIVOT
good title the Exchange Shares free and clear of all Liens.

 

ARTICLE VI

 

PRE-CLOSING COVENANTS

 

6.01 Conduct of the Business. Promptly following the Closing, Pivot shall
deliver to Chaturvedi: (i) a certificate of good standing for INDUS from the
State of Delaware and the Commonwealth of Massachusetts; and (ii) the
organizational record books, minute books and corporate seal of the Company; and
copies of any third party and Governmental Authority consents, approvals,
filings, releases and terminations obtained or made by PIVOT relating to this
contemplated transaction;.

 

6.02 Regulatory Filings.

 

(a) If required, PIVOT and INDUS shall assist the other, pursuant to Section
9.02, to make or cause to be made all filings and submissions under any material
Laws applicable to the Company for the consummation of the transactions
contemplated herein. CHATURVEDI shall coordinate and cooperate with PIVOT in
exchanging such information and assistance as PIVOT may reasonably request in
connection with all of the foregoing.

 

(b) If required, CHATURVEDI shall assist PIVOT, pursuant to Section 9.02, to
make or cause to be made all filings and submissions under any Laws applicable
to CHATURVEDI as may be required of CHATURVEDI for the consummation of the
transactions contemplated herein. PIVOT shall coordinate and cooperate with
CHATURVEDI in exchanging such information and assistance as CHATURVEDI may
reasonably request in connection with all of the foregoing.

 

ARTICLE VII

 

POST-CLOSING COVENANTS

 

7.01 Access to Books and Records. From and after the Closing, and for a five (5)
year period thereafter, PIVOT AND INDUS shall provide the other party and its
representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Company
with respect to, and only with respect to, periods prior to the Closing Date in
connection with any matter whether or not relating to or arising out of this
Agreement or the transactions contemplated hereby. Unless otherwise consented to
in writing by the other party, neither PIVOT nor INDUS shall, for a period of
five (5) years following the Closing Date, destroy, alter or otherwise dispose
of any of its books and records, or any portions thereof, relating to periods
prior to the Closing Date, which relate in any way to the business, liabilities,
or assets of the other party without first giving at least thirty (30) days
prior written notice to the other party and offering to surrender to the other
party such books and records or such portions thereof.

 



  6

   



 

7.02 Lockup. Except in connection with a sale, merger, or consolidation of
substantially all of the shares or assets of PIVOT or in connection with a
bona-fide estate planning transaction to a spouse, descendent or charitable
organization (or a trust, limited liability company, or other entity for the
benefit thereof) (an “Estate Planning Transfer”), CHATURVEDI agrees that he will
not (and he will cause any recipient of such shares in an Estate Planning
Transfer to not), sell or transfer any of the shares of PIVOT which he retains
following this transaction and through the period ending on the first
anniversary hereof without the consent of PIVOT, which consent shall not be
unreasonably withheld.

 

ARTICLE VIII

 

[INTENTIONALLY OMITTED]

 

ARTICLE IX

 

ADDITIONAL COVENANTS AND AGREEMENTS

 

9.01 Tax Matters.

 

(a) Tax-Sharing Agreements. All tax-sharing agreements or similar agreements
with respect to or involving the Company shall be terminated as of the Closing
Date and, after the Closing Date, the Company shall not be bound thereby or have
any liability thereunder. PIVOT shall be responsible and liable for any tax
liabilities relating to any period while INDUS was a party to a consolidated
return or tax sharing agreement with PIVOT.

 

(b) Tax-Free Spin-Out. The parties intend that the exchange of stock of INDUS
for stock of PIVOT under this Agreement shall be a tax free transaction pursuant
to Section 355 of the Code, and shall take all actions and file all returns in a
manner consistent with qualification pursuant to Section 355 of the Code
(provided that if it is determined by either Party that such treatment is not
available or results in adverse tax consequences the parties will negotiate in
good faith to reconsider this provision).

 

(c) Transfer Taxes. Each party shall be responsible and liable for the payment
of its own Taxes (which may include real property transfer or gains Tax, stamp
Tax, stock transfer Tax, or other similar Tax imposed on INDUS or CHATURVEDI as
a result of the transactions contemplated by this Agreement, and any penalties
or interest with respect to any Taxes). Both parties agrees to cooperate,
pursuant to Section 9.02, in the filing of any returns with respect to the
Taxes, including promptly supplying any information in their possession
reasonably requested by the other party that is reasonably necessary to complete
such returns.

 

9.02 Further Assurances. From time to time, as and when requested by any party
hereto and at such party’s expense, any other party shall execute and deliver,
or cause to be executed and delivered, all such documents and instruments and
shall take, or cause to be taken, all such further or other actions as the
requesting party may reasonably deem necessary or desirable to evidence and
effectuate the transactions contemplated by this Agreement.

 



  7

   



 

ARTICLE X

 

DEFINITIONS

 

10.01 Definitions. For purposes hereof, the following terms, when used herein
with initial capital letters, shall have the respective meanings set forth
herein:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

“Code” means the Internal Revenue Code of 1986 as amended from time to time.

 

“Contract” means any written contract, agreement, indenture, note, bond, loan,
instrument, lease, commitment, understanding, plan or other arrangement or
agreement.

 

“Governmental Authority” means any U.S. or non-U.S. national, federal, state,
provincial, county, municipal, local or other governmental or regulatory agency,
authority, instrumentality, commission, board or body (including any court or
other judicial body).

 

“Indebtedness” means, without duplication, all obligations (including all
obligations for principal, interest, premiums, penalties, and fees in respect of
indebtedness for money borrowed or owed (whether current, short-term or
long-term, secured or unsecured, and including all overdrafts and negative cash
balances), indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which the Company is responsible or liable,
obligations secured by a Lien against any of its property or assets; for
bankers’ acceptances, hedges, swaps, or similar credit transactions or
protection devices; the payment of which the Company or SINDU is responsible or
liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations.

 

“IndUS Assets” has the meaning set forth in Section 4.03.

 

“Intellectual Property” means patents, trademarks, service marks, domain names,
copyrights and registrations, applications for the registration of any of the
foregoing, and any trade secrets, confidential or proprietary information, and
know-how.

 

“Law” means any law, statute, ordinance, rule, regulation, writ, injunction,
directive, order, judgment, administrative interpretation, treaty, decree,
administrative or judicial decision and any other executive, legislative,
regulatory or administrative proclamation of or by any Governmental Authority.

 

“Lien” means any claim, pledge, security interest, lien, mortgage, charge,
option, right of first refusal, right of first offer, proxy, purchase right or
voting trust or any other restriction or encumbrance of any kind.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.

 



  8

   



 

“Tax Return” or “Tax Returns” means any return, report, information return or
other document (including schedules or any related or supporting information)
filed or required to be filed with any Governmental Authority or other authority
in connection with the determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Press Releases and Communications; Non-Disparagement. No press release or
public announcement related to this Agreement or the transactions contemplated
herein, or prior to the Closing, any other announcement or communication to the
employees, customers or suppliers of the Company, shall be issued or made by any
party hereto without the joint approval of PIVOT and CHATURVEDI, not to be
unreasonably withheld, unless required by Law (in the reasonable opinion of
counsel) in which case PIVOT and CHATURVEDI shall have the right to review such
press release, announcement or communication prior to its issuance, distribution
or publication. It is the parties understanding that a press release by PIVOT
will be made promptly following the Closing, and CHATURVEDI agrees to provide
prompt review and comment on such press release. Each party agrees that it will
not disparage any other party hereto.

 

11.02 Expenses. Except as otherwise expressly provided herein, each party hereto
shall pay all of its own expenses (including attorneys’ and accountants’ fees
and expenses) in connection with the negotiation of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated by this Agreement (whether consummated or not).

 

11.03 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, one
day after deposit with Federal Express or similar overnight courier service or
three days after being mailed by first class mail, return receipt requested.
Notices, demands and communications shall, unless another address is specified
in writing, be sent to the addresses indicated below:

 



Notices to PIVOT



 

Pivot Pharmaceuticals Inc.

1275 West 6th Avenue

Vancouver, BC V6H 1A6

Attn: Ahmad Doroudian



 

 

with a copy (which shall not constitute notice) to:

 



Alexander Holburn Beaudin + Lang LLP

2700-700 West Georgia Street

Vancouver, BC Canada V7Y 1B8

Attn: Stewart L. Muglich

 

 

Notices to INDUS



 

27 Jenkins Road

Andover, MA 01810

Attn: Pravin Chaturvedi, Chief Executive Officer



 

 

with a copy (which shall not constitute notice) to:

 



Davis Malm & D’Agostine, P.C.

One Boston Place, 37th Floor

Boston, MA 02108

Attn: Sam A. Mawn-Mahlau

 

 



Notices to CHATURVEDI



 

Pravin Chaturvedi

27 Jenkins Road

Andover, MA 01810

 

 



 

 

with a copy (which shall not constitute notice) to:

 



Davis Malm & D’Agostine, P.C.

One Boston Place, 37th Floor

Boston, MA 02108

Attn: Sam A. Mawn-Mahlau







  9

   



 

11.04 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
any party hereto without the prior written consent of the other party; provided,
however, that nothing in this Section 11.04 shall prohibit PIVOT from assigning,
selling or otherwise disposing of the Exchange Shares without CHATURVEDI’s
consent.

 

11.05 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

11.06 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.

 

11.07 Amendment and Waiver. Except as otherwise provided herein, any provision
of this Agreement or the schedules or exhibits may be amended or waived only in
a writing signed by PIVOT, INDUS and CHATURVEDI. No waiver of any provision
hereunder or any breach or default thereof shall extend to or affect in any way
any other provision or prior or subsequent breach or default.

 

11.08 Complete Agreement. This Agreement and the documents referred to herein
contain the complete agreement among the parties hereto and supersede any prior
Contract or representations by or among the parties, written or oral, which may
have related to the subject matter hereof in any way.

 

11.09 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same instrument. A facsimile signature or
scanned signature in PDF format on this Agreement, if identified, legible and
complete, will be regarded as an original signature.

 

11.10 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. NEITHER PARTY IS WAIVING ITS RIGHT TO PROCEED WITH A BENCH TRIAL.
EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
11.10.

 



  10

   



 

11.11 Specific Performance. The parties hereto agree that CHATURVEDI shall have
the right, in addition to any other rights and remedies existing in its favor,
to enforce its rights and the obligations hereunder not only by an action or
actions for damages but also by an action or actions for specific performance,
injunctive and/or other equitable relief, without posting any bond (unless such
bond is required by statute and the statute mandating the bond does not permit
such bond to be waived) and without showing actual damages . Furthermore,
CHATURVEDI agrees that PIVOT shall have the right, in addition to any other
rights and remedies existing in their favor, to enforce their rights and the
obligations of CHATURVEDI hereunder not only by an action or actions for damages
but also by an action or actions for specific performance, injunctive and/or
other equitable relief, without posting any bond (unless such bond is required
by statute and the statute mandating the bond does not permit such bond to be
waived) and without showing actual damages.

 

11.12 Governing Law and Venue. All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of laws provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than the State of Delaware.
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the federal or state courts with jurisdiction over Wilmington, Delaware, and
irrevocably consents to the service of process by registered mail or personal
service and hereby irrevocably waives, to the fullest extent permitted by Law,
any objection which it may have or hereafter have as to personal jurisdiction,
the laying of the venue of any such action or proceeding brought in any such
court and any claim that any such action or proceeding brought in such court has
been brought in any inconvenient forum.

 

11.13 Survival of Representations and Warranties. All representations,
warranties, covenants and agreements set forth in this Agreement or in any
writing or certificate delivered in connection with this Agreement shall survive
the Closing Date. The covenants of each party set forth in this Agreement shall
survive for a period of five (5) years.

 

11.14 General Release. (a) Effective as of the Closing, for and in consideration
of the mutual agreements and covenants of the parties under this Agreement, each
party, on behalf of itself and its assigns, heirs, beneficiaries, creditors,
representatives, agents and affiliates (the “Releasing Parties”), hereby fully,
finally and irrevocably releases, acquits and forever discharges each other
party and the officers, directors, partners, general partners, limited partners,
managing directors, members, trustees, shareholders, representatives, employees,
principals, agents, Affiliates, parents, subsidiaries, joint ventures,
predecessors, successors, assigns, beneficiaries, heirs, executors, personal or
legal representatives, insurers and attorneys of any of each such other party
and those of its Affiliates, parents, and subsidiaries (collectively, the
“Released Parties”) from any and all commitments, actions, debts, claims,
counterclaims, suits, causes of action, damages, demands, liabilities,
obligations, costs, expenses, and compensation of every kind and nature
whatsoever, past, present, or future, at Law or in equity, whether known or
unknown, contingent or otherwise, which such Releasing Parties, or any of them,
had, has, or may have had at any time in the past until and including the
Closing Date (but not thereafter) against the Released Parties, or any of them,
including any claims which relate to or arise out such Releasing Party’s prior
relationships with the other parties or their Affiliates or its or his rights or
status as a shareholder, officer, employee or director of the other party and
its Affiliates (collectively, for the purposes of this Section 11.13, “Causes of
Action”) but excluding the exceptions set forth in the following sentence. The
sole exceptions to the scope of this release are (i) for claims arising after
the date hereof directly under this Agreement (including the exhibits and
attachments hereto) in accordance with its terms; (ii) for indemnification of
CHATURVEDI for actions taken as an officer or director of PIVOT and its
Affiliates pursuant to the organizational documents of PIVOT and its Affiliates,
under any Directors & Officers Insurance Policy with respect to which CHATURVEDI
would be an intended or implied beneficiary and under any director
indemnification agreement or policy; (iii) for claims of CHATURVEDI and PIVOT
which relate to the equity in PIVOT which CHATURVEDI will continue to own, and
to each party’s rights and obligations with respect to such equity and under any
and all option and restricted stock grant agreements. Notwithstanding the
foregoing, in the event that any third party makes claims against either INDUS
or CHATURVEDI with respect to any actions or liabilities of PIVOT, and PIVOT
does not indemnify and defend INDUS or CHATURVEDI, as applicable, with respect
to such claims, the release of PIVOT and its related parties by INDUS or
CHATURVEDI under this Agreement shall be void ab initio. The parties
specifically acknowledge that any and all Non-Competition Agreements between
CHATURVEDI and PIVOT, are terminated and of no further force and effect. In
addition to the above release, PIVOT, on behalf of itself and all Releasing
Parties, specifically disclaims any interest in SINDHU PHARMACEUTICALS, LTD.
Except as otherwise provided herein, all agreements by and between INDUS and
CHATURVEDI, on one hand, and PIVOT on the other, other than the Exchange
Agreement, Separation Agreement, and other related documents, are hereby
terminated.

 



  11

   



 

(a) Effective as of the Closing, each Releasing Party hereby represents to the
Released Parties that such Releasing Party (i) has not assigned any Causes of
Action or possible Causes of Action against any Released Party, (ii) fully
intends to release all Causes of Action against the Released Parties including
unknown and contingent Causes of Action (other than those specifically reserved
above), and (iii) has consulted with counsel with respect to the execution and
delivery of this general release and has been fully apprised of the consequences
hereof. Furthermore, each Releasing Party further agrees not to institute any
litigation, lawsuit, claim or action against any Released Party with respect to
the released Causes of Action.

 

(b) Effective as of the Closing, each Releasing Party hereby represents and
warrants that it has access to adequate information regarding the terms of this
Agreement, the scope and effect of the releases set forth herein, and all other
matters encompassed by this Agreement to make an informed and knowledgeable
decision with regard to entering into this Agreement.

 

11.15 Consent. PIVOT and INDUS hereby consent to, and waive all contractual,
legal and fiduciary obligations of, CHATURVEDI entering into this Agreement and,
prior to the spin-out, engaging and negotiating with third parties for support,
financing and other participation in INDUS following the spin-out. Each party
acknowledges that the other party has been represented by counsel in preparing
this agreement. INDUS and CHATURVEDI specifically consent to the representation
of PIVOT by Alexander Holburn Beaudin + Lang LLP and waive any conflicts
relating thereto, and PIVOT specifically consents to the representation of INDUS
and CHATURVEDI by Davis, Malm & D’Agostine, PC and waive any conflicts relating
thereto.

 

[remainder of page left intentionally blank]

 

* * * *

 



  12

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement on
the day and year first above written.

 



 

PIVOT:

 

 

 

 

PIVOT PHARMACEUTICALS INC.

 

        By: /s/ Ahmad Doroudian

 

Name:

Ahmad Doroudian     Its: Chairman          

 

COMPANY:

 

 

 

 

 

 

INDUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Pravin Chaturvedi

 

 

Name:

Pravin Chaturvedi

 

 

Its:

President and Director

 

 

 

 

 

 

CHATURVEDI

 

 

 

 

 

 

/s/ Pravin Chaturvedi

 

 

Pravin Chaturvedi

 

 

Ph.D.

 



 





  13

   



 

EXHIBIT A

 

SEPARATION AGREEMENT

 

 

 

 

 

 

 

 



  14

   



 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement” and/or “Separation Agreement”) is
made and entered into by and between Pravin Chaturvedi (“Chaturvedi”) and Pivot
Pharmaceuticals Inc., a British Columbia corporation (the “Company”) as of
September 11, 2017.

 

WHEREAS, Chaturvedi was an employee, shareholder and director of the Company;

 

WHEREAS, effective November 15, 2015, Chaturvedi and the Company entered into
that certain Employment Agreement (the “Employment Agreement”);

 

WHEREAS, pursuant to a certain Exchange Agreement dated as of September 11,
2017, by and among Chaturvedi, Company, and IndUS Pharmaceuticals, Inc. (the
“Exchange Agreement”) Chaturvedi has agreed to exchange his shares in the
Company for the Company’s shares in IndUS Pharmaceuticals, Inc.; and

 

WHEREAS, as a condition of the Exchange Agreement, Chaturvedi has agreed to
resign from all existing positions as a director, officer, and employee of the
Company effective upon the Closing (as defined in the Exchange Agreement) (the
“Termination Date”).

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties contained herein and in the Exchange Agreement, the value and
adequacy of which consideration is hereby acknowledged by the parties, the
parties agree as follows:

 

1. Termination

 

The parties hereby agree that as of the Termination Date:

 

(a) Chaturvedi resigns from any and all positions that Chaturvedi holds with the
Company and its affiliates (with the exception of IndUS Pharmaceuticals, Inc.),
including his seat on the board of directors of the Company (the “Board”) and
all committees thereof, and his position as Chief Executive Officer; and

 

(b) Company agrees to accept such resignations.

 

(c) Without payment of any further amount, except as set forth herein, the
Employment Agreement is hereby terminated and of no further force and effect,
except that the provisions of Section 4.8 (Indemnification) shall survive and
such provision is hereby ratified and incorporated into this agreement by
reference; Chaturvedi specifically waives his rights to payments of severance
and of accrued salary and bonuses, except as set forth in Section 2.

 

2. Accrued Salary

 

The Company shall provide Chaturvedi with a Note in the form attached hereto as
Exhibit A for $200,000.00, payable on the sooner of thirty (30) days after a
Financing, as defined in the Note, or September 9, 2027 in discharge of all
obligations with respect to Chaturvedi’s accrued and unpaid salary through the
Termination Date. Chaturvedi acknowledges that it is his intent and
understanding that he will be entitled to no severance or severance benefits
beyond those which are expressly provided for in this Section or otherwise
provided for in the Exchange Agreement.

 

3. Release

 

(a) The parties acknowledge that they have entered into a mutual release in the
Exchange Agreement.

 

4. Miscellaneous

 

In further consideration of this Agreement, Chaturvedi and the Company agree as
follows:

 

(a) The terms mentioned in the preceding paragraphs of this Agreement are the
entire and only consideration for it, and each party shall be responsible for
payment of his, her or its own attorney’s fees, costs, and legal expenses, if
any;

 

(b) The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the parties;

 



  15

   



 

(c) This Agreement is entered into in the State of Massachusetts and shall be
construed and interpreted in accordance with its law;

 

(d) Except for any dispute subject to arbitration conducted pursuant to Section
16 of this Agreement, the parties agree that the Massachusetts state courts
located in Boston, Massachusetts or the U.S. District Court for the District of
Massachusetts, shall be the exclusive venue for the resolution of any dispute or
claim arising under this Agreement;

 

(e) The various provisions of this Agreement are severable and if any is
unenforceable, at law or in equity, that provision may be severed, leaving the
others remaining in full force and effect;

 

(f) Paragraph headings contained in this Agreement are for convenience only and
shall not be considered for any purpose in construing the Agreement;

 

(g) This Agreement may only be modified by a written agreement identified as an
amendment/modification to this Agreement and signed by the parties hereto;

 

(h) This Agreement may be executed in more than one counterpart, each of which
shall be deemed an original, but all of which together shall constitute but one
and the same instrument;

 

(i) Transmission by facsimile of signatures to this Agreement shall be deemed
effective as delivery of a manually executed original; and

 

(j) This Agreement, in addition and subject to the Exchange Agreement and the
relevant provisions of the Employment Agreement, contains the entire agreement
between the parties to it with regard to the matters set forth in it and shall
be binding upon and inure to the benefit of the executors, administrators,
personal representatives, heirs, successors and assigns of each. This Agreement,
together with the Exchange Agreement and the relevant provisions of the
Employment Agreement, fully supersedes any and all negotiations, and all prior
written, oral, or implied agreements or understandings between the parties
pertaining to the subject matters hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the day and year first above written.

 



Pivot Pharmaceuticals Inc.    Chaturvedi: 

 

 

 

 

 

 

 

By: /s/ Ahmad Doroudian   By: /s/ Pravin Chaturvedi

 

Name: Ahmad Doroudian   Name: Pravin Chaturvedi

 

Title: Chairman    

 

Date:

September 11, 2017

 

Date:

September 11, 2017

 









  16

   



 

EXHIBIT A

 

Promissory Note

 

 

 

 

 

 

 

 

 



  17

   



 

PROMISSORY NOTE

 



$200,000.00

Date: September 11, 2017



 

FOR VALUE RECEIVED, PIVOT PHARMACEUTICALS INC. (the “Borrower”), promises to pay
to the order of PRAVIN CHATURVEDI (the “Lender”), at the following address: 27
Jenkins Road, Andover Massachusetts 01810, or at any other place as may be
designated in writing by Lender, without setoff or deduction, on after the
earlier of the date which is thirty (30) days after a Financing, as defined
below, or September 10, 2027 (the “Maturity Date”), the principal sum of Two
Hundred Thousand Dollars ($200,000.00) (the “Principal Amount”), together with
interest on the outstanding balance of the Principal Amount at a rate of eight
percent (8%) per annum, compounded annually, calculated on the basis of a 360
day year comprised of twelve months of 30 days each, but in no event in excess
of that permitted by law. All capitalized terms not defined herein shall have
the meaning ascribed to them in the Exchange Agreement.

 

1. Financing. If prior to the Maturity Date, Borrower issues capital stock or
debt, convertible or not convertible, in a single transaction or series of
related transactions in an aggregate amount, including all principal and accrued
interest of at least $2,000,000.00 (the “Financing”), then all of the then
outstanding principal and accrued interest under this Note shall be payable and
due, without further demand, on the Financing, provided, however, that if
payment occurs prior to the second anniversary hereof, the Lender shall waive
all interest hereon.

 

2. Prepayment. This Note may be prepaid in whole or in part at any time prior to
the consummation of the Financing. Any payments received by the Lender on
account of this Note shall be applied first to accrued and unpaid interest and
then to the unpaid principal balance hereunder.

 

3. Events of Default.

 

3.1 The following shall constitute events of default (individually an “Event of
Default”):

 

(a) default in the payment, when due or payable, of an obligation to pay
interest or principal under this Note, which default is not cured by payment in
full of the amount due within thirty (30) days from the date that the Borrower
receives notice of the occurrence of such default;

 

(b) filing of a petition in bankruptcy or the commencement of any proceedings
under any bankruptcy laws by or against the Borrower, which filing or
proceeding, is not dismissed within sixty (60) days after the filing or
commencement thereof, or if the Borrower shall cease or suspend the conduct of
its usual business or if the Borrower shall become, or in light of its usual
business conditions is likely to become, insolvent and is unable to pay its
debts when due; or

 

(c) failure of the Borrower to comply in any way with the terms, covenants or
conditions contained in this Note.

 



  18

   



 

3.2 If an Event of Default shall occur and be continuing, the Lender may, at its
option, declare this Note to be immediately due and payable without further
notice or demand, whereupon this Note shall become immediately due and payable
without presentment, demand or protest, all of which are hereby waived by the
Borrower. Interest shall accrue following an Event of Default at a rate of
twenty percent (20%) or, if lesser, the maximum rate allowable under applicable
law.

 

4. Intentionally Omitted.

 

5. Certain Waivers.

 

5.1 Borrower hereby waives diligence, presentment for payment, notice of
nonpayment, protest, notice of dishonor, and notice of protest, and also
recourse to suretyship defenses generally, and hereby waives any other
indulgence granted by Lender.

 

5.2 No delay or failure of Lender in exercising any right, remedy, or privilege
under this Note shall affect any right, remedy, or privilege, nor shall any
single or partial exercise thereof or any abandonment or discontinuance of steps
to enforce a right, remedy, or privilege preclude any subsequent steps,
including the reinforcement of earlier steps, to enforce any right, remedy, or
privilege. The rights, remedies, and privileges of Lender hereunder are
cumulative and not exclusive of any rights, remedies, or privileges which Lender
would otherwise have. Any waiver, permit, consent, or approval of any kind or
character on the part of Lender must be in writing and shall be effective only
to the extent specifically set forth in such writing. No notice to or demand on
Borrower shall entitle Borrower to any other or further notice or demand in
other similar circumstances. A waiver on any one occasion shall not be construed
as a waiver or bar to any right, remedy, or privilege on any other occasion.

 





6. Notices. All notices, consents, or communications required under this Note
shall be in writing and shall be deemed to have been properly given as provided
in the Exchange Agreement.

 

7. Fees and Expenses. If Borrower fails to make full payment of this Note when
due, Borrower shall pay all reasonable costs of collection on demand by Lender,
including, without limitation, reasonable attorneys’ fees and disbursements. All
payments made by Borrower to Lender may be applied by Lender to any fees or
costs of collection first, and then the balance, if any, shall be applied to
interest and then principal.

 

8. Amendment, Modification or Termination. This Note may only be modified,
amended, or terminated (other than by payment in full) by an agreement in
writing signed by the Borrower and the Lender. No waiver of any term, covenant
or provision of this Note shall be effective unless given in writing by the
Lender.

 

9. Governing Law. This Note is to be construed and enforced in all respects in
accordance with the laws of the State of Delaware without giving effect to its
principles relating to conflicts of laws. If any provision hereof is held to be
invalid or unenforceable by a court of competent jurisdiction, the other
provisions of this Note shall remain in full force and effect.

 

10. Successors and Assigns. Whenever used herein, the words “Borrower” and
“Lender” shall be deemed to include, to the extent applicable, the successors
and assigns of Borrower and Lender, provided, however, that the obligations of
Borrower under this Note may not be assigned without the express written consent
of Lender or any other holder hereof, which consent may be withheld in the sole
discretion of Lender or such holder. This obligation shall bind Borrower and its
successors and permitted assigns, and the benefits hereof shall inure to the
Lender and its successors and assigns.

 

11.16 [remainder of page left intentionally blank]

 



  19

   



 

IN WITNESS WHEREOF, the Borrower has executed this Promissory Note under seal as
of the date first written above.

 



 

BORROWER:

 

PIVOT PHARMACEUTICALS INC.

 

        By: /s/ Ahmad Doroudian

 

Print Name: Ahmad Doroudian

    Title: Chairman  









  20

   



 

EXHIBIT B

 

ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

 



  21

   



 

EXECUTION DRAFT

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Agreement”) dated September 11, 2017, is
executed and delivered by Pivot Pharmaceuticals Inc. (“Assignor”), IndUS
Pharmaceuticals, Inc. (“IndUS” or “Assignee”) and Pravin Chaturvedi
(“Chaturvedi”), and shall be deemed to be effective as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in that certain Exchange Agreement, dated as of the date hereof, among
Assignor, Assignee and Chaturvedi (the “Exchange Agreement”).

 

WHEREAS, Assignor, Assignee and Chaturvedi are parties to the Exchange
Agreement, pursuant to which, among other things, Assignor and Chaturvedi have
agreed to exchange, respectively all of the shares of IndUS for 3,800,000 shares
of Common Stock of Assignor.

 

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor, Assignee and Chaturvedi
hereby agree as follows:

 

1. Assignment and Assumption. Assignor assigns, conveys and transfers to
Assignee, and Assignee assumes, free and clear of any encumbrance, all of
Assignor’s right, title and interest in, to and under the IndUS Assets, if any.
Assignee further assumes all liabilities which may arise following the date
hereof relating to such IndUS Assets, including but not limited to all product
liabilities and all costs of prosecuting and maintaining any patents relating
thereto. “Indus Assets” has the meaning set forth in the Exchange Agreement.
“Indus Acquisition Agreement” means that certain Agreement and Plan of Merger by
and among Assignor, Pivot Pharma U.S. Inc., Assignee and Sindu, dated on or
about November 20, 2015.

 

2. Binding Effect. This Assignment shall inure to the benefit of and shall be
binding upon the parties and their respective successors and assigns.

 

3. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile signature or scanned signature in PDF format on this
Agreement, if identified, legible and complete, will be regarded as an original
signature.

 

4. Governing Law. This Assignment shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

5. Further Assurances. From time to time, as and when requested by any other
party hereto, each party hereto shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to evidence and effectuate the intent of
this Agreement.

 

(remainder of page left intentionally blank)

 



  22

   



 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date listed above.

 



ASSIGNOR:    PIVOT PHARMACEUTICALS INC.

 

 

 

 

 

 

    By: /s/ Ahmad Doroudian

 

    Name: Ahmad Doroudian

 

    Its: Chairman

 

 

 

 

 

 

 

ACCEPTED BY ASSIGNEE:

 

 

 

 

 

 

 

 

 

INDUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pravin Chaturvedi

 

 

 

 

Name:

Pravin Chaturvedi

 

 

 

 

Its:

President and Director

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

 

 

 

 

/s/ Pravin Chaturvedi

 

 

 

 

Pravin Chaturvedi

 

 

 

 









  23

   



 

SCHEDULE 4.03

 

List of Post-Acquisition IndUS Intellectual Property

 



A&A Ref.

Country

Sub Case

Status

Appl Number

Filing Date

Pat Number

Issue Date

Title

Inventors

30402.0004

CA

WO

Pending

2869557

03-Oct-2014

NOVEL COMPOSITIONS OF COMBINATIONS OF NON-COVALENT DNA BINDING AGENTS AND
ANTI-CANCER AND/OR ANTI-INFLAMMATORY AGENTS AND THEIR USE IN DISEASE TREATMENT

Chaturvedi, Pravin R.; Manivasakam, Palaniyandi; Grossman, Steven; Cantor,
Sharon.

30402.0004

EP

WO

Pending

13772504.0

05-Nov-2014



NOVEL COMPOSITIONS OF COMBINATIONS OF NON-COVALENT DNA BINDING AGENTS AND
ANTI-CANCER AND/OR ANTI-INFLAMMATORY AGENTS AND THEIR USE IN DISEASE TREATMENT

Chaturvedi, Pravin R.; Manivasakam, Palaniyandi; Grossman, Steven; Cantor,
Sharon.

30402.0004

US

WO

Granted

14,390,847

06-Oct-2014

9,744,175

8/29/2017

NOVEL COMPOSITIONS OF COMBINATIONS OF NON-COVALENT DNA BINDING AGENTS AND
ANTI-CANCER AND/OR ANTI-INFLAMMATORY AGENTS AND THEIR USE IN DISEASE TREATMENT

Chaturvedi, Pravin R.; Manivasakam, Palaniyandi; Grossman, Steven; Cantor,
Sharon.

30402.0004

US

D1

Pending

15/626,015

6/16/2017



NOVEL COMPOSITIONS OF COMBINATIONS OF NON-COVALENT DNA BINDING AGENTS AND
ANTI-CANCER AND/OR ANTI-INFLAMMATORY AGENTS AND THEIR USE IN DISEASE TREATMENT

Chaturvedi, Pravin R.; Manivasakam, Palaniyandi; Grossman, Steven; Cantor,
Sharon.

30402.0006

US

01

Granted

09/822782

30-Mar-2001

6362331

26-Mar-2002

PROCESS FOR THE PREPARATION OF ANTITUMOR AGENTS

Ahmed Kamal; Chakravarthy Laxman Nallan; Ramesh Gujjar; Ramulu Poddutoori;
Srinivas Olepu, all of Andhra Pradesh (IN)

30402.0007

US

01

Granted

10/396103

25-Mar-2003

6683073

27-Jan-2004

PYRIMIDINE LINKED PYRROLO[2,1-C][1,4] BENZODIAZEPINES AS POTENTIAL ANTITUMOUR
AGENTS

Ahmed Kamal; Karnati Laxma Reddy

30402.0008

US

01

Granted

10/396129

25-Mar-2003

6800622

05-Oct-2004

PYRENE-LINKED PYRROLO[2,1-C][1,4] BENZODIAZEPINE HYBRIDS USEFUL AS ANTI-CANCER
AGENTS

Ahmed Kamal; Ramesh Gujjar; Ramulu Poddutoori; Srinivas Olepu

30402.0009

US

01

Granted

10/401782

31-Mar-2003

6884799

26-Apr-2005

NON-CROSS-LINKING PYRROLO[2,1-C][1,4] BENZODIAZEPINE AND PROCESS THEREOF

Ahmed Kamal; Ramesh Gujjar; Ramulu Poddutoori; Srinivas Olepu

30402.0010

US

01

Granted

10/401754

31-Mar-2003

7015215

21-Mar-2006

PYRROLO[2,1-C][1,4] BENZODIAZEPINES COMPOUNDS AND PROCESS THEREOF

Ahmed Kamal; Peram Surakattula Murali Mohan Reddy; Depatla Rajasekhar Reddy



 

 



24



 